W. SHARP, Judge.
Dasher appeals from the summary denial of his 3.800 motion. He claims he improperly received consecutive habitual sentences for two of his crimes because the two crimes were part of a single episode. Because such a claim is factually based, we affirm the denial without prejudice to his filing of a 3.850 motion. See Massey v. State, 648 So.2d 785 (Fla. 5th DCA 1994). See also Young v. State, 616 So.2d 1133 (Fla. 3d DCA 1993); Nowlin v. State, 639 So.2d 1050 (Fla. 1st DCA 1994). Dasher’s motion for appointment of counsel is denied.
AFFIRMED.
THOMPSON, J., concurs.
GRIFFIN, J., dissents without opinion.